

Exhibit 10.6
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.
 
SERVICES PROMISSORY NOTE
 
See Schedule I
July 1, 2007
 
Bothell, Washington

 
For value received Plexera Bioscience LLC, a Delaware limited liability company
(“Payor” or the “Company”) promises to pay to Lumera Corporation, a Delaware
corporation, or its assigns (the “Holder”) the principal sum as set forth on
Schedule I with interest on the outstanding principal amount at the rate of 8.0%
per annum, compounded annually (the “Interest Rate”). With respect to any
amounts listed on Schedule I, interest shall commence with the corresponding
date for such amount and shall continue on the outstanding principal until paid
in full or converted. Interest shall be computed on the basis of a year of 365
days for the actual number of days elapsed.
 
1.  Principal. The principal amount due under this Note shall be the amount set
forth on Schedule I. The Holder may amend Schedule I from time to time to
reflect the amounts due to it pursuant to services provided to the Company under
the Intercompany Services Agreement between the Holder and the Company,
effective as of July 1, 2007.
 
2.  Payment. All payments of interest and principal shall be in lawful money of
the United States of America. All payments shall be applied first to accrued
interest, and thereafter to principal.
 
3.  Maturity. Unless this Note has been converted in accordance with the terms
of Section 5 below, the entire outstanding principal balance and all unpaid
accrued interest shall become fully due and payable on July 1, 2010 (the
“Maturity Date”).
 
4.  Prepayment. This Note may not be prepaid, in whole or part, without the
prior written consent of the Holder.
 
5.  Conversion.
 
(a)   Optional Conversion. If, at any time during which this Note remains
outstanding and prior to the Maturity Date, the Company offers and issues (the
"Offering"), a series of new equity securities in a Qualified Financing, then
this Note, including any accrued but unpaid interest thereon, will be
convertible, at the option of the Holder, into equity securities of the Company
upon closing of such Offering at a price per share equal to the price per share
of the equity securities sold in such Offering and subject to the same rights,
preferences, privileges and obligations attached to shares of the equity
securities issued in the Offering at the time of such conversion. If the
Offering is a Qualified Financing, and the Holder elects not to convert this
Note into Equity Securities upon such Qualified Financing, the Holder may elect,
upon written notice to the Payor, to accelerate this Note, in which case all
principal and unpaid accrued interest shall become immediately due and payable
upon consummation of such Qualified Financing and shall be paid to the Holder
directly from the proceeds of such Offering at the closing thereof. For purposes
of this Note, a “Qualified Financing” shall be either (a) a new investment of or
a series of new investments that aggregate to at least [$5,000,000] cash by any
person or entity (other than the members of the Company as of the date of this
note) or (b) an initial public offering of securities of the Company registered
under the Securities Act raising at least [$5,000,000].  
 

--------------------------------------------------------------------------------


 
(b)  Conversion Procedure.
 
(i) Upon any conversion pursuant to Section 5(a), the Company shall take all
measures necessary or appropriate to permit such conversion to occur as promptly
as practicable and otherwise comply with all of its obligations hereunder,
including, but not limited to, (A) calling a special meeting of the Board of
Directors and/or stockholders of the Company to authorize an amendment to the
Company’s Certificate of Incorporation authorizing the applicable class or
series of Company capital stock issuable upon conversion of the Note and, if
necessary, the additional capital stock issuable upon conversion of the
aforementioned capital stock, (B) filing such amendment with the Secretary of
State of the State of Delaware, and (C) taking any other action necessary or
appropriate to consummate the transactions contemplated hereby and to permit the
conversion to occur as promptly as practicable. If at any time the number of
authorized but unissued shares of Company capital stock are insufficient to
permit the conversions contemplated by this Section 5, the Company shall take
such actions as may be necessary to increase the Company’s authorized,
unreserved and unissued shares of the applicable class or series of capital
stock to such number of shares as shall be sufficient for such conversion. Upon
delivery, all shares issued pursuant to this Section 5 shall be duly and validly
issued, fully paid and non-assessable.
 
(ii)   No fractional shares or interest of capital stock of the Company, or
scrip representing fractional shares or interests, shall be issued upon
conversion of the Note pursuant to this Section 5. Any principal amount and
accrued but unpaid interest not converted into the capital stock because of the
restrictions of the preceding sentence shall be paid by the Company to the
Holder in immediately available funds on the date of the conversion. If this
Note is converted into capital stock of the Company, this Note shall be treated
by the Company as surrendered for cancellation and exchanged into such capital
stock and this Note will be deemed, for all purposes, to be canceled on the
books of the Company and the obligation represented by this Note so terminated.
The Company shall, as soon as practicable after receipt of this Note marked
cancelled, issue and deliver to the Holder at its designated address a
certificate or certificates for the number of shares of capital stock to which
the Holder shall be entitled upon such conversion (bearing such legends as are
required by applicable state and Federal securities laws in the opinion of
counsel to the Company), together with immediately available funds payable to
the Holder for any cash amounts payable as described in this clause (ii).
 

--------------------------------------------------------------------------------


 
6.  Liquidity Event. If the Company shall determine to engage in any transaction
which would result in a Liquidity Event (defined below) at any time while this
Note remains outstanding, the Company shall deliver to the Holder written notice
thereof (the “Company Liquidity Notice”), including a summary of the material
terms of such Liquidity Event to the Holder not less than 15 days prior to the
consummation of such Liquidity Event (or such shorter period as may be approved
by the Holder). Upon the consummation of a Liquidity Event and delivery by the
Holder of this Note, the Holder may direct the Company to pay the Holder, in
cash, an amount equal to the outstanding principal amount of this Note, plus
accrued but unpaid interest thereon. The term “Liquidity Event” means the
consummation of a sale of all or substantially all of the assets of the Company,
or a consolidation or merger of the Company, or other transaction or series of
related transactions, in either case resulting in the disposition of more than
fifty percent (50%) of the voting power of the Company; provided, however, that
a Qualified Financing shall not, in any event, be deemed to be a Liquidity
Event.
 
7.  Events of Default. For purposes of this Note, “LIBOR” shall mean the London
Inter Bank Offered Rate. If there shall be any Event of Default hereunder upon
the declaration of the Holder, at the option of the Holder and upon written
notice to the Payor, this Note shall (a) remain outstanding, and the Interest
Rate shall increase (subject to applicable law) to LIBOR plus 8%, compounded
annually, (b) accelerate, in which case all principal and unpaid accrued
interest shall become due and payable, or (c) if a Qualified Financing has
occurred, convert into equity securities in accordance with Section 5. The
occurrence of any one or more of the following shall constitute an “Event of
Default”:
 
(a)  Payor fails to pay timely any of the principal amount due under this Note
on the date the same becomes due and payable or any accrued interest or other
amounts due under this Note on the date the same becomes due and payable;
 
(b)  Payor defaults in its performance of any covenant under the Intercompany
Services Agreement, effective as of July 1, 2007;
 
(c)  Payor files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing;
 
(d)  An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within 60 days) under any bankruptcy statute now or
hereafter in effect, or a custodian, receiver, trustee, assignee for the benefit
of creditors (or other similar official) is appointed to take possession,
custody or control of any property of Payor; or
 
(e)  Default in payment of indebtedness for money borrowed in excess of $500,000
that gives the holder of that debt the right to accelerate payment.
 
8.  Costs. In the event of any default hereunder, Payor shall pay all reasonable
attorneys’ fees and court costs incurred by the Holder in enforcing and
collecting this Note.
 
9.  Waiver of Demand. Payor hereby waives demand, notice, presentment, protest
and notice of dishonor.
 

--------------------------------------------------------------------------------


 
10.  Governing Law. This Note shall be governed by and construed under the laws
of the State of Delaware as such laws are applied to agreements among Delaware
residents entered into and performed entirely within the State of Delaware,
without reference to the conflict of laws provisions thereof.
 
11.  Seniority. The indebtedness evidenced by this Note is senior in right of
payment to all of the Company’s other indebtedness for money borrowed after the
date hereof.
 
12.  Amendment and Waiver. Any term of this Note may be amended or waived with
the written consent of Payor and the Holder.
 
13.  Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given, delivered and received:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed telex, electronic mail or facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, (c)  5 days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) 1 day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.
 
(a)               If to the Holder:
 
19910 North Creek Parkway
Bothell, Washington 98011
(425) 415-6900
Attention: Chief Financial Officer
 
(b)           If to the Company:
 
19910 North Creek Parkway
Bothell, Washington 98011
(425) 415-6900
Attention: Chief Financial Officer
 
with a copy to:
 
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attn: Christopher A. Austin, Esq.
Fax: (617) 951-7000
 
14.  Transfers. This Note, and all rights hereunder, are transferable, in whole
or in part by the Holder thereof.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has executed this Note as of the date first
written above.
 

        Plexera Bioscience LLC  
   
   
    By:   _______________________________     Name:
______________________________   Title: _______________________________



[Signature Page to the Services Note]


--------------------------------------------------------------------------------



Schedule I
 
 
 

--------------------------------------------------------------------------------

